The disclosure is objected to because of the following informalities: Page 2, in paragraph [0006], second line therein and page 7, in paragraph [0015], second line therein, note that --the embodiments in-- should be inserted prior to “which”, respectively at these instances for an appropriate characterization. Pages 7 & 8, in paragraphs [0017] to [0024] and [0026], it is noted that the reference labels appearing in the brief description of these drawings are inappropriate and therefore should be deleted therefrom. Page 11, in paragraph [0034], 9th line therein, note that the pronoun “it” should be rewritten as --the resist film-- to indicate the intended feature for clarity and completeness of description; 10th & 12th lines therein, note that the recitation of “sticking of” (i.e. line 10) and “the sticking” (i.e. line 12) should be respectively rewritten for appropriate characterizations. Page 12, in paragraph [0038], 5th line therein and page 14, in paragraph [0044], third line therein, note that --(FIG. 2)-- should be inserted after “RF”, respectively at these instances for consistency with the labeling in that drawing. Page 13, in paragraph [0039], first line therein, note that the term “The” should be rewritten as --As shown in FIG. 3, the-- for an appropriate characterization consistent with the subsequently described labeling appearing in FIG. 3. Pages 14 & 15, in paragraph [0044], 5th & 10th lines therein, it is noted that “shown in FIG. 2” should be respectively deleted at these instances as being unnecessary, especially since FIG. 3, likewise depicts the associated labels therein. Page 15, in paragraph [0045], 10th line therein, it is noted that the term “the” (i.e. preceding “peeling”) should be deleted as being unnecessary, especially since this is the first occurrence of the wording “peeling resistance”. Page 16, in paragraph [0048], 4th to 6th lines therein, note that the reference to “pad P5” being associated with “the direction shown in FIG. 4A” and “considered th & 9th lines therein, similarly note that the reference to “pad P6” being “immediately below (immediately above)” is likewise vague in meaning and thus appropriate clarification is needed. Page 17, in paragraph [0050], first & second lines therein, note that --(FIG. 4A)-- should be inserted after “P1” (i.e. first line therein) and inserted after “P4” (i.e. second line therein), respectively at these instances for consistency with the labeling in that drawing; 5th line therein, similarly note that --(FIG. 5A)-- should be inserted after “P3” & “P5”, respectively herein for consistency with the labeling in that drawing; 12th line therein, note that --as shown in FIG. 4B-- should be inserted after “S” for an appropriate characterization consistent with the labeling in that drawing. Page 16, in paragraph [0054], 5th & 6th lines therein, note that the recitation of “its flexible portion being bent” should be rewritten as --a flexible portion thereof being bent-- for idiomatic clarity; 8th line therein, note that reference label “92” is vague in meaning, especially since FIG. 6 does not appear to depict such a feature and thus appropriate clarification is needed. Page 16, in paragraph [0055], second line therein, note that the recitation of “tend to peel off” should be rewritten as --that tend to cause peeling off-- for idiomatic clarity. Page 24, in paragraph [0070], third line therein, note that reference labels (102, RF), recited herein, do not appear consistent with the labeling in FIG. 8B and thus appropriate clarification is needed. Page 24, in paragraph [0071], third, 6th, 9th & 10th lines therein, note that --as shown in FIG. 9-- should be inserted after “17” (i.e. third & 10th lines therein) and inserted after “respectively” (i.e. 6th & 9th lines therein), respectively at these instances for an appropriate characterization consistent with the labeling in that drawing; 4th line therein, note that --(FIGS. 8B and 9)-- should be inserted after “G11” for consistency with the labeling in those drawings. Page 25, in paragraph [0072], last line therein, note that --as shown in FIGS. 8A and 9-- should be inserted after “P31” th & 5th lines therein and in paragraph [0087], third & 6th lines therein, note that --electrode pads-- should be inserted after “one” (i.e. paragraph [0086], 4th line therein) and inserted after “other” (i.e. paragraph [0086], 5th line therein and paragraph [0087], third & 6th lines therein), respectively at these instances for appropriate characterizations. Page 29, in paragraph [0087], third & 6th lines therein, note that the pronoun “them” should be rewritten as --the electrode pads-- to indicate the intended feature for clarity and completeness of description. Note that the x-y-z coordinate axes, as depicted in FIGS. 2, 4A, 4B, 5A, 5B, 7, 8B & 10, need to be correspondingly described in the specification for clarity and completeness of description. Note that for the descriptions of FIGS. 4A, 5A, 8A, 8B at pages 16, 24 & 25, the corresponding reference labels recited therein do not appear consistent with the labeling in those drawing figures (i.e. those drawing figures do not include any of the recited reference labels). Accordingly, it is suggested that such reference labels be removed from the description of these drawing figures. Similarly, at pages 19, 21 & at pages 25, 26, note that there are specific reference labels described therein, but such description does not appear to refer to any drawing figure containing those reference labels and thus appropriate clarification (e.g. reference to drawings in which those labels actually appear) is needed.  Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 8B, note that reference labels --102-- & --RF-- need to be provided such as to be commensurate with the FIG. 8B description in paragraph [0070].  
.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 4, lines 3 & 5 and in claim 5, line 4, 7, note that it is unclear, that for each of the recited “(first/second) interlayer connection conductor”, whether the “immediately below” limitation would be applicable for each interconnection, especially since the first conductor pattern and the second conductor pattern are oriented in opposite directions, such that one interlayer connection conductor would need to be --immediately above-- when the other interlayer connection conductor would be considered “immediately below”, respectively at these instances and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, line 11 and in claim 11, line 2, note that --respectively-- should be inserted after “are”, respectively at these instances for an appropriate characterization.
In claim 2, line 4, note that --disposed-- should be inserted prior to “along” for an appropriate characterization.
In claim 9, line 3, note that “is made” should be rewritten as --is respectively made-- for an appropriate characterization.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6, 8-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of U.S. Patent No. 11245171 in view of Sasaki et al. 
Claim 10 of the cited patent recites the subject matter recited in application claims 1, 6 & 8-12 including a transmission line including a first transmission line formed on a first multi-layer substrate and a second transmission line formed on a second multilayer substrate, wherein each transmission line includes a respective (i.e. first/fourth) signal conductor pattern terminated in a (first/second) electrode pad and corresponding ground conductor patterns terminating in respective (i.e. second/third/fifth/sixth) electrode pads disposed therein such that the signal electrode pad is sandwiched by the ground electrode pads along an extending direction of the transmission line. Note that a corresponding (i.e. first/second) resist film layer is disposed with respect to the first/second transmission line. Note that the first and second transmission lines can be connected to each other by connecting corresponding (i.e. first/fourth) signal electrode pads to each other and by connecting corresponding (i.e. second/fifth; third/sixth) ground electrode pads to each other. However, claim 10 in the cited patent does not explicitly disclose that the signal electrode pad and the ground electrode pads are on the same plane and that the ground electrode pads are larger than the signal electrode pad.
Sasaki et al (i.e. FIG. 9) exemplarily discloses a transmission line  including a signal conducting pattern formed, for example by a copper foil (e.g. see paragraph [0063]) and formed 
Accordingly, it would have been obvious to have modified the signal electrode pad and the ground electrode pads recited in claim 10 of the cited patent by disposing the signal electrode pad and the ground electrode pads on a same plane, such as exemplarily taught by Sasaki et al. Such a modification would have provided the advantageous benefit of a particular signal coupling structure to the structure in the claims of the co-pending application, thereby suggesting the obviousness of such a modification. Note that as an obvious consequence of the modification, the resultant combination would have necessarily included ground electrode pads that are larger than the signal electrode pads (i.e. claim 1), signal conducting patterns formed of copper foil (i.e. claim 12), the dielectric sheets in the multilayer substrate being a liquid crystal polymer (i.e. claim 9) and the resist material being of a resin consistent with the teaching in Sasaki et al (i.e. claims 10 & 11).
Claims 2, 3, 7, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee